Citation Nr: 0523717	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral leg 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for cardiovascular 
disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to November 1963.  This matter comes to the 
Board of Veterans' Appeals (Board) from a July 2001 decision 
of the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).

In an April 1997 decision the Board denied service connection 
for low back, bilateral leg, and cardiovascular (claimed then 
as myocardial infarction) disorders.  The February 2004 
Statement of the Case (SOC) reflects that the RO denied 
claims seeking service connection for low back and 
cardiovascular disabilities based on a findings that new and 
material evidence had not been received to reopen such 
claims.  However, the RO adjudicated the bilateral leg 
disorder claim de novo.  The submission of new and material 
evidence by a claimant to reopen a previously denied claim is 
a jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board, and the Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  The issues are characterized 
accordingly.  

The veteran now resides in Texas, and his claims file is in 
the jurisdiction of the Waco RO.


FINDINGS OF FACT

1.  In an unappealed April 1997 decision, the Board denied 
service connection for low back, bilateral leg and heart 
(myocardial infarction) disorders, finding in essence that a 
low back disability was not shown, that a bilateral leg 
(cramp) disorder pre-existed, and was not aggravated by, 
service, and that the veteran's cardiovascular disability 
(myocardial infarction) was not shown to be related to 
service.

2.  Competent evidence received since the Board's April 1997 
decision does not tend to show that the veteran has a low 
back disability, that a bilateral leg disorder was aggravated 
(or incurred) in service, or that the veteran's 
cardiovascular disability is related to his active service; 
does not bear directly and substantially on the matters at 
hand; and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran did not serve in the Republic of Vietnam; his 
diabetes mellitus was not manifested in service or in the 
first post-service year; and there is no competent evidence 
relating the currently diagnosed diabetes mellitus to 
service.

4.  It is not shown that the veteran sustained a knee injury 
in service or that a knee disability was manifested in 
service; nor is it shown that he now has a disability of 
either knee that is in any way related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1997 Board decision is 
not new and material, and the claims seeking service 
connection for low back, bilateral leg and cardiovascular 
disabilities may not be reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001), (effective for claims 
to reopen filed prior to August 29, 2001).

2.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West, 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  Service connection for bilateral knee disorders is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107) became law.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case, and the requirements 
therein are met.  

The veteran was provided VCAA notice in April 2001 (prior to 
the decision appealed) and in a February 2004 SOC.  He was 
notified both in the April 2001 letter and in subsequent 
correspondence from the RO dated in January 2004 of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the aforementioned 
correspondence and the SOC informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate the claims.  
Subsequent to the aforementioned notice the veteran has had 
ample opportunity to respond and the VA has obtained his VA 
medical records from 2000 to 2003.  

Regarding content of notice, the July 2001 decision and the 
SOC informed the veteran of what the evidence showed.  He was 
advised by the April 2001 and January 2004 correspondence, 
and the February 2004 SOC, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
and the SOC advised him of what the evidence must show to 
establish service connection for his claimed conditions to 
include an explanation of the requirements for submitting new 
and material evidence to reopen a claim and those documents 
also advised the veteran of what information or evidence VA 
needed from him.  The RO asked him to submit, or provide 
releases for VA to obtain, any pertinent records.  He was 
expressly asked to tell VA "about any additional information 
or evidence that you want [VA] to try to get for you."  This 
notice is essentially equivalent to advising the veteran to 
submit everything pertinent to his claims.  [Notably, the 
February 2004 SOC provided the full text of 38 C.F.R. 
§ 3.159, including that VA is to advise a claimant to provide 
any pertinent evidence in a claimant's possession.]  

Everything submitted to date has been accepted for the record 
and considered.  In one form or another the veteran has 
received all mandated notice.  As he has had ample 
opportunity to respond and participate in the 
adjudicatory/appeal process, he is not prejudiced by any 
technical notice deficiency along the way.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and all identified and 
available records from post-service medical care providers.  
VA records from 2000 to 2003 have been obtained and the 
veteran has not identified any additional treatment sources.  
The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply in a claim to reopen until a previously denied 
claim has been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
As to the diabetes mellitus and knee disorder claims, VA 
examinations were not necessary because there is no evidence 
that the veteran had related disease or injury in service, or 
that such disorders may somehow be related to service.  See 
38 C.F.R. § 3.159 (c)(4).  VA has obtained all identified 
records that could be obtained.  Evidentiary development is 
complete to the extent possible.  VA's duties to notify and 
assist are met.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records reflect that in January 
1962, he complained of leg trouble when walking.  No clinical 
disorder was diagnosed and the symptoms were treated with 
heat.  Thereafter, the veteran complained of sore leg muscles 
in March 1962.  In February 1963, the veteran was seen for 
complaints of low back pain, which were the result of lifting 
a heavy object.  Lumbosacral strain was diagnosed.  In July 
1963, the veteran was seen with complaints of low back pain, 
without radiation.  No diagnosis was made and he was 
instructed to return if this persisted.  The September 1963 
service separation examination revealed no abnormalities of 
the spine, heart, or lower extremities.  Blood pressure was 
118/58 and a September 1963 x-ray of the heart and lungs was 
normal.  The veteran did not identify any problems with his 
joints, back, chest and heart, or legs and knees.

Private medical records reflect include a September 1988 
statement of Dr. R. to the effect that he had treated the 
veteran for several years and that the veteran had 
significant left ventricular dysfunction with severe three 
vessel coronary artery disease and critical left main 
coronary stenosis.  In May 1989, the veteran was hospitalized 
for treatment of acute myocardial infarction, cardiac 
arrhythmias, and adult onset diabetes mellitus.  The report 
indicated that several years previously, the veteran had 
undergone quadruple bypass surgery.  A report of Dr. R. dated 
in June 1989, indicated that the veteran had suffered further 
damage to his myocardium with another heart attack 
complicated by cardiac arrhythmias.

In March 1994, the veteran filed compensation claims for a 
back injury (1964 to 1965); leg and foot conditions, and a 
heart condition and hypertension, secondary to stress while 
on active duty.  

In April 1994, records from Dr. H. dated from 1964 were 
requested but not received.  In June 1994, the veteran 
indicated that Dr. H. had moved and that he did not have a 
new address for him.  

In a September 1994 rating action, the RO denied service 
connection for a low back disorder, sore leg muscles and for 
myocardial infarction.

During a July 1995 RO personal hearing, the veteran testified 
that he first injured his back in approximately 1962 when he 
slipped while lifting a box of tire chains.  Transcript (T.) 
at 2.  He reported that when he returned to the base he 
sought medical treatment. T. at 2.  He hurt his back a second 
time while going through monkey bars on an annual physical 
examination, and was treated with heat and muscle relaxers.  
T. at 2, 3.  He stated that there were no other episodes of 
back problems in service.  T. at 3.  The veteran indicated 
that he was not having back problems during the time of his 
separation examination, but commented that the examiner did 
not examine his back at that time.  T. at 3.  In 1964, the 
veteran again experienced back problems.  T. at 4.  While he 
was treated by a physician in 1964, there is no record of 
treatment available.  T. at 4.  These back problems had 
recurred over the years, and the veteran continued to 
experience them.  T. at 4-5.  The veteran also complained of 
leg pain during service, and indicated that post-service he 
experienced problems with leg cramping.  T. at 7-8.  The 
veteran also testified that he was under significant stress 
during service due to being newly married, a new parent, and 
traveling, which the veteran believed, caused his heart 
problems.  T. at 9.  He began having heart problems in 1980, 
and had a heart attack in 1983.  T. at 10.  

In an August 1995 rating decision, the RO denied service 
connection for a low back disability, pes planus with sore 
leg muscles and for myocardial infarction with bypass graft.  
The veteran appealed that decision.  

In an April 1997 decision, the Board denied service 
connection claims for a low back disability, sore leg 
muscles, and myocardial infarction with bypass graft, 
finding, in essence, that a low back disability was not 
shown, that a sore leg muscle disorder pre-existed service 
and was not aggravated by service, and that the veteran's 
post myocardial infarction heart disease was not shown to be 
related to service.  The veteran did not appeal that decision 
to the Court, and it is final based on the evidence then of 
record.  38 U.S.C.A. § 7104.  

In March 2001, the veteran filed service connection claims 
for a heart condition, diabetes, hypertension, bilateral 
disorders of the knees and legs and for a low back disorder. 

VA medical records dated from 2000 to 2003 reflect treatment 
for various conditions including coronary artery disease 
(CAD) status post myocardial infarction in 1983; diabetes, 
joint inflammation/acute polyarthritis, and hypertension.   
They do not include a diagnosis of a low back or knee 
disorder
Legal Criteria

As noted above, the claims of entitlement to service 
connection for a low back disorder, bilateral leg conditions 
and a heart condition (claimed previously as myocardial 
infarction and currently as hypertension) were denied in a 
Board decision of April 1997.  The April 1997 Board decision 
was not appealed, is final, and may not be revised based on 
the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Thereafter, the veteran sought to reopen these 
claims in March 2001.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
The instant petition to reopen was filed in March 2001.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Certain chronic disabilities, including 
diabetes mellitus and cardiovascular disease, are presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
Diabetes Mellitus) to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection for such disease even though there is no record of 
such disease during service.  38 C.F.R. § 3.307. 3.309.  
Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Analysis

New and Material Claims

At the outset the Board notes that the veteran has been 
furnished with both the old and amended versions of 38 C.F.R. 
§ 3.156.  However, it is clear from both the July 2001 rating 
decision and the February 2004 SOC (See p. 16, e.g.) that the 
proper (earlier) version was applied.  
Because the prior Board denials of the claims seeking service 
connection a low back disability, bilateral leg disorders and 
for myocardial infarction with bypass graft were essentially 
based on findings (respectively) that a low back disability 
was not shown, that a bilateral leg "cramp" disorder was 
not aggravated by service, and that the veteran's 
cardiovascular disability was unrelated to his service, for 
evidence received since the April 1997 Board decision to be 
new and material, it would have to tend to show that he has a 
chronic back disability, that a leg "cramp" disorder was 
aggravated (or incurred) in service, and that his 
cardiovascular disease is related to service.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The only evidence received since the April 1997 Board 
decision consists of VA medical records dated from 2000 to 
2003 which reflect treatment for coronary artery disease 
(CAD), and joint problems/polyarthritis.  Notably the records 
do show a diagnosis of a low back or bilateral leg 
disability.  

There is no question that the evidence presented is new in 
the sense that it was not of record at the time of April 1997 
Board decision.  However, to the extent that it does pertain 
to the disabilities at issue (mentions treatment for coronary 
disease), it is merely cumulative.  It was previously 
established that the veteran had such disease, and that fact 
was not in dispute.  The Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Moreover, in Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.

No item of evidence received since the April 1997 Board 
decision bears directly and substantially upon the specific 
matters at hand, i.e., whether the veteran has a low back 
disability, whether a bilateral leg disability was aggravated 
(or incurred) in service, and whether the veteran's 
cardiovascular disability is related to service.  
Accordingly, the additional evidence received is not so 
significant that it must be considered in order to fairly 
decide the merits of those claims, and is not new and 
material.  Hence, these claims may not be reopened.

Service Connection

	A.  Diabetes Mellitus

It is not in dispute that the veteran has a diagnosis of 
diabetes mellitus.  However, there is no competent medical 
evidence that diabetes was manifested in service or in the 
first post-service year.  Service medical records are 
entirely negative for any manifestation of diabetes.  The 
earliest clinical record on file showing a diagnosis of 
diabetes mellitus is dated in May 1989, more than 25 years 
following service.  Consequently, service connection for 
diabetes mellitus on the basis that it became manifested in 
service (and persisted), or on a presumptive basis (as a 
chronic disease) is not warranted.  There is no competent 
evidence (medical opinion) otherwise relating the diabetes to 
service.  Accordingly, service connection for diabetes 
mellitus is not warranted. 

The veteran has not contended nor does the evidence reflect 
that that he was exposed to Agent Orange during service and 
that he is thus is entitled to the Agent Orange presumptive 
provisions afforded veterans.  In this regard, there is no 
that the served in Vietnam during the Vietnam era.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

	B.  Bilateral Knees

The veteran's service medical records are entirely negative 
for any knee injury or any abnormal finding or diagnosis 
pertaining to the knees.  VA medical records from 2000 to 
2003 contain reference to joint pain and polyarthritis, but 
do not specifically report a diagnosis of a knee disorder.  
The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  In the absence of proof of a present disability, 
there cannot be a valid claim of service connection].  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, 
there is no medical diagnosis of a knee disability, and the 
threshold requirement is not met.

Moerover, even if it was to be assumed that the veteran has a 
bilateral knee disorder, there is evidence of related disease 
or injury in service, and no competent evidence suggesting a 
current knee disorder might be related to an event in 
service.  The preponderance of the evidence is against this 
claim also, and it also must be denied.


ORDER

The appeal to reopen claims of entitlement to service 
connection for low back, bilateral leg, and cardiovascular 
disorders is denied.

Service connection for diabetes mellitus is denied.

Service connection for a bilateral knee disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


